Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to February 25, 2020.  It is also noted the Latin name for the rice plant is Oryza sativa.
A reading of the specification, such as in paragraph 14, reveals the point of novelty resides in the enhancing of the rice bran enzymatic extract.  Further, it states the extract was made by a patent process.  Please provide a citation or a copy of the patent.  Is the extract commercially available?  On page 10 Table 1 shows the significance of the enhancements, particularly for iron.  The present claims are drawn to the extract only, without fortification, which may not be effective for the claimed method.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by a lactating mother eating brown rice.
A lactating mother eating brown rice would then digest the rice bran which is a form of enzymatic extraction.  As rice bran contains some iron, this would reduce anemia to some degree in the mother and increase the growth of the feeding infant.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without further describing the extract, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
The extract as claimed, "a rice bran enzymatic extract" is not what has been taught as effective for the claimed function in the present specification.  The conventional hydrolyzed rice bran extract is a good food for lactating mothers, but the enhancements where the extract is fortified with seven micronutrients (vitamin A, folate, vitamin B12, vitamin C, vitamin D, iron, and zinc) are required for the invention.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lynch (8,945,642, 10,238,134 and 11,039,633 with Reising 9,192,180) are related patents.
Lu (CN 105433120) teaches a human milk fat substitute which is enzymatically made from rice bran.
Sen (Scientific Reports) teaches infant foods made from rice bran extract.
Li (Food Chemistry) teaches rice based infant cereals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655